In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1188 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

DANIEL MONTEZ, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 1:12‐cr‐00755‐8 — Ronald A. Guzman, Judge. 
                     ____________________ 

      ARGUED MARCH 30, 2017 — DECIDED JUNE 5, 2017 
                ____________________ 

   Before POSNER, MANION, and HAMILTON, Circuit Judges. 
    MANION, Circuit Judge. Daniel Montez appeals his convic‐
tion and sentence for possession with intent to distribute co‐
caine. He principally argues that the district court erred in ad‐
mitting  a  wiretapped  conversation  he  had  with  an  alleged 
supplier. He also asserts that the district court improperly ap‐
plied  the  Sentencing  Guidelines’  career  offender  enhance‐
ment.  Finding  his  arguments  unpersuasive,  we  affirm  the 
judgment of the district court. 
2                                                      No. 16‐1188 

                           I. Background 
    This case arose from an investigation of a drug trafficking 
ring led by Jose de Jesus Ramirez‐Padilla (known as “Gallo”). 
Beginning  in  2011,  federal  agents  placed  court‐authorized 
wiretaps  on  the  phones  of Gallo  and  others  connected  with 
his  organization.  These  wiretaps  intercepted  a  call  between 
Montez  and  Gallo,  and  another  one  between  Montez  and 
Gallo’s brother, Helein Ramirez‐Padilla (“Helein”).  
    Based upon the evidence obtained through the wiretaps, 
the  government  initially  charged  40  individuals,  including 
Gallo, Helein, and Montez, with narcotics conspiracy in vio‐
lation of 21 U.S.C. § 846. The grand jury eventually returned 
indictments  charging  23  individuals  with  narcotics‐traffick‐
ing crimes. While Gallo, Helein, and four others were eventu‐
ally indicted on conspiracy charges, Montez was indicted on 
three counts of possession with intent to distribute cocaine in 
violation of 21 U.S.C. § 841(a)(1). The three counts related to 
three  distinct  alleged  transactions:  on  October  27,  2011;  De‐
cember 12, 2011; and June 17, 2012. 
    Before trial, Montez raised concerns that the recordings of 
the wiretapped calls (or at least the words of Gallo and Helein 
in  those  recordings)  were  inadmissible  hearsay.  Montez 
pressed only general objections to calls from October 27, De‐
cember 12, and December 14, 2011. The district court rejected 
what it termed Montez’s “blanket objection to every statement 
in the recordings,” and then went on to provide some specific 
examples of statements that were not hearsay. The court held 
that  Helein’s  words  were  necessary  as  context  for  Montez’s 
admissions  and  allowed  the  recordings  to  be  played  to  the 
jury. 
No. 16‐1188                                                           3 

    At  trial,  in  addition  to  the  phone  calls,  the  government 
elicited  Gallo’s  live  testimony  that  Montez  had  been  a  cus‐
tomer of his organization. Two FBI agents also testified to the 
effect that Montez had admitted to purchasing cocaine at the 
time of his arrest. Montez’s strategy was to cast himself as a 
user  of  the  drugs,  rather  than  a  distributor.  To  that  end,  he 
called one additional agent who testified that he didn’t find 
any typical drug‐dealing paraphernalia in Montez’s home at 
the time of the arrest. In the end, Montez was convicted of the 
December count, but acquitted of both the October and June 
counts.  
     At sentencing, the district court found that Montez was a 
career offender under Section 4B1.1 of the Sentencing Guide‐
lines  based  on  his  1985  Illinois  murder  conviction  and  2007 
Illinois conviction for aggravated battery of an officer. After 
the enhancement, Montez’s offense level was 32 and his crim‐
inal  history  category  was  VI,  accounting  for  a  Guidelines 
range  of  210  to  262  months,  capped  by  a  20‐year  statutory 
maximum.  The  district  court  sentenced  Montez  to  210 
months’ imprisonment. Montez appealed his conviction and 
the application of the career‐offender enhancement. 
                             II. Discussion 
    Montez raises four issues with the proceedings below. He 
says: (1) the district court should have excluded at least por‐
tions  of  his  December  phone  calls  with  Helein  because  He‐
lein’s  statements  were  inadmissible  hearsay;  (2)  the  district 
court  erred  in  its  treatment  of  a  witness’s  answer  that  he 
worked on the “gang task force” after the parties had agreed 
to omit any mention of gang activity in the trial; (3) his con‐
viction  was  tainted  by  incorrect  transcripts  of  wiretapped 
calls introduced before the grand jury; and (4) his conviction 
4                                                           No. 16‐1188 

for aggravated battery was insufficient to justify the applica‐
tion of the Guidelines’ career‐offender enhancement. We con‐
sider and reject each argument in turn. 
      A. Hearsay Objections 
    Montez’s  most  significant  complaint  about  the  district 
court’s judgment is the court’s decision to admit conversations 
between himself and Helein from December 12 and December 
14,  2011.1  Montez  made  only  a  blanket  hearsay  objection  to 
the entire conversation, refusing the district court’s invitation 
to identify particular statements by Helein that constituted in‐
admissible hearsay. He has now identified particular portions 
of the transcripts that he says contain hearsay statements by 
Helein. 
    Normally, we would review the district court’s evidentiary 
rulings for abuse of discretion. United States v. Davis, 845 F.3d 
282,  286  (7th  Cir.  2016).  The  government  argues  that  we 
should  apply  the  plain  error  standard  of  review  because  of 
Montez’s failure to make objections to particular statements. 
See  United States  v.  Walker,  237  F.3d  845,  851  (7th  Cir.  2001). 
Abuse of discretion is a “highly deferential” standard of re‐
view, but plain error is “even more highly deferential.” United 
States v. Cheek, 740 F.3d 440, 451 (7th Cir. 2014). However, we 
do not need to decide this question because even under the 
abuse  of  discretion  standard,  we  would  uphold  the  district 
court’s evidentiary ruling. 
    The three particular exchanges that Montez highlights in 
his brief are as follows: 

                                                 
      1 Montez also objected to admission of the October conversation, but 

that’s not relevant on appeal since he was acquitted on the October count. 
No. 16‐1188                                                      5 

   December 12: 
       Montez: And listen, is it hard or is it loose? 
       Helein: It’s real nice, dude. 
       Montez: Okay. That’s what I need to know. 
       Helein: It’s more or less. 
       Montez: Okay, no, no, so I know because these fucking 
       dudes are picky. 
   December 12: 
       Montez: I’m passing uh, almost by 47th. 
       Helein:  Look,  dude,  take  about  fucking  20  minutes 
       around there, dude. Are you going to want the three? 
       Montez: I’m going to grab one first, uh, I’m ... because 
       the other dude is not going to give me the tickets yet; 
       but I will need three, yes. 
       Helein: All right. 
       Montez: So, so what do you want? 
       Helein: For you to arrive in about 20 minutes so I can 
       measure all of the shit. 
   December 14: 
       Montez: But, is it going to be uh, firmer ... not like 
       Helein: No, it’s nice, it’s nicer dude. 
       Montez:  Good,  because  this  other  one  you  gave  me, 
       man, wasn’t worth shit man. It was good, but it was all 
       loose, man. I had problems even giving it to that son of 
       a bitch. 
6                                                        No. 16‐1188 

    The  district  court,  in  overruling  Montez’s  general  objec‐
tions,  found  that  Helein’s  statements  were  not  hearsay  be‐
cause they were necessary to provide context for Montez’s ad‐
missions. However, as we explained last year, when an argu‐
ment is made that out‐of‐court statements should be admitted 
as  context,  the  relevant  legal  question  is  still  whether  those 
statements  are  offered  for  their  truth.  United  States  v. Smith, 
816 F.3d 479, 481 (7th Cir. 2016). In other words, the fact that 
the declarant’s words help place the defendant’s admissions 
into  context  is  not  an  independent  basis  upon  which  to  say 
the declarant’s statements are not hearsay. 
     In Smith, we explained the difference between a statement 
offered for its truth and one offered to make sense of another 
party’s admission. Suppose the declarant (Helein in this case) 
says to the defendant, “I will pay you $7,000 in exchange for 
a letter my client can use to seek a grant for a daycare center. 
Do you agree?” To this, the defendant simply responds “yes.” 
Under the reasoning in Smith, the declarant’s words are ad‐
missible because they are not offered for their truth, but rather 
“to show the meaning of [the defendant’s] ‘yes,’ which does 
not  depend  on  whether  [the  declarant]  was  speaking  truth‐
fully.” Id. On the other hand, suppose the declarant had said, 
“[l]ast week I paid you $7,000 for a letter that my client will 
use to seek a grant for a daycare center. Do you remember?” 
If  the  defendant  responded  “yes,”  the  declarant’s  statement 
would be hearsay “because it would be relevant only if [the 
declarant]  spoke  the  truth  –  that  he  had  paid  $7,000  in  ex‐
change for a letter.” Id. at 482. 
    Similarly, in United States v. Amaya, 828 F.3d 518, 528 (7th 
Cir.  2016),  an  officer  testified  that  an  out‐of‐court  declarant 
No. 16‐1188                                                           7 

had said “[t]hat was a big‐ass pistol” and the officer had re‐
sponded “[h]ell yea.” We reasoned that the declarant’s state‐
ment was hearsay because his exclamation regarding the pis‐
tol only puts the officer’s response “in context and is only rel‐
evant  if  the  [declarant]  was  speaking  the  truth.”  Id.  These 
cases teach that the ultimate question is whether the declar‐
ant’s statement is relevant only if it  is true.  If  a statement is 
relevant irrespective of its veracity, then it is not hearsay. 
    In our case, the truth or falsity of Helein’s statements is ir‐
relevant.  For  example,  in  the  first  exchange  above,  Helein’s 
statements “[i]t’s real nice, dude” and “[m]ore or less” weren’t 
offered to prove that the cocaine the two men were discussing 
was  in  fact  of  high  quality.  Rather,  they  were  offered  to  ex‐
plain  the  meaning  of  Montez’s  answers.  Without  Helein’s 
statements, Montez’s “[o]kay” would be unintelligible, as we 
would have no idea to what he was responding. Like the first 
statement discussed in Smith, Helein’s words are admissible 
because they were offered irrespective of their truth to explain 
Montez’s  response.  Montez’s  words,  particularly  his  admis‐
sion that “these fucking dudes are picky,” do all the work to 
incriminate him as a distributor of cocaine. 
    Likewise in the second exchange, Helein’s statements were 
not  offered  for  their  truth  (such  as  that  he  would  take  20 
minutes to measure the cocaine or that he had cocaine at all), 
but  to  illustrate  the  significance  of  Montez’s  agreement  to 
show up. And in the third exchange, the truth of Helein’s ut‐
terance (that the cocaine was better than the batch he had pro‐
vided  two  days  earlier)  was  similarly  irrelevant.  Helein’s 
words  were  instead  offered  to  explain  Montez’s  complaint 
about  the  quality  of  the  December  12  cocaine.  Once  again, 
Montez’s  problem  is  not  Helein’s  words,  but  that  his  own 
8                                                       No. 16‐1188 

statements on December 14 show that he did indeed pick up 
cocaine from Helein on December 12.  
    We  conclude  that  Helein’s  statements  in  the  wiretapped 
calls  were  not  offered  for  the  truth  of  the  matters  asserted 
therein.  Therefore,  the  district  court  did  not  err,  much  less 
abuse its discretion, by admitting the entirety of the conversa‐
tions. 
     B.  The “Gang Task Force” Comment 
    Montez next argues that the district court erred by failing 
to do anything when a federal agent witness, by way of intro‐
ductory questioning, testified that he worked in the gang task 
force. Because the parties had agreed not to mention anything 
gang‐related  during  the  trial,  Montez’s  counsel  asked  for  a 
sidebar after the comment. While Montez now says the judge 
should have issued a limiting instruction or struck the com‐
ment from the record, at the time his counsel told the judge 
there was nothing the judge could do about it. As a result, he 
has waived any objection to the judge’s handling of the com‐
ment. 
    “Waiver  occurs  when  a  criminal  defendant  intentionally 
relinquishes a known right.” United States v. Haddad, 462 F.3d 
783, 793 (7th Cir. 2006). “Waiver of a right extinguishes any 
error and precludes appellate review.” United States v. Brodie, 
507  F.3d  527,  530  (7th  Cir.  2007).  “We  have  found  waiver 
where either a defendant or his attorney expressly declined to 
press a right or to make an objection.” United States v. Cooper, 
243 F.3d 411, 416 (7th Cir. 2001). That is precisely what hap‐
pened here. The court asked Montez’s counsel what it should 
do about the stray reference, but counsel rejected the judge’s 
invitation  to  do  something.  Given  the  situation,  this  was 
No. 16‐1188                                                               9 

“clearly a strategic decision rather than a mere oversight.” Id. 
Montez cannot resurrect this argument on appeal.2 
      C.  The Grand Jury 
    Montez’s third argument is that his conviction was tainted 
by improper evidence introduced to the grand jury. The im‐
proper  evidence  amounted  to  a  few  mistakes  in  the  tran‐
scripts of recorded phone calls. This claim lacks merit because 
“the petit jury’s guilty verdict[] render[s] harmless any possi‐
ble error in the grand jury proceedings.” United States v. Mor‐
gan, 384 F.3d 439, 443 (7th Cir. 2004). As we have explained, a 
rule designed “to protect the innocent from being indicted ...  
should not be enforced by reversing a conviction obtained af‐
ter trial – because we know, as surely as courts ‘know’ any‐
thing,  that  the  convicted  defendant  is  not  a  member  of  the 
class of beneficiaries of the rule.” United States v. Fountain, 840 
F.2d 509, 515 (7th Cir. 1988). Thus, even assuming that there 
was  error,  we  will  not  vacate  Montez’s  conviction  on  this 
ground. 
     D. Sentencing 
   Montez’s last argument is that the district court erred by 
applying the Sentencing Guidelines’ career‐offender enhance‐
ment to him, increasing his offense level from 26 to 32. In or‐
der to qualify as a career offender under Section 4B1.1 of the 
Guidelines, a defendant must be over eighteen years of age, 

                                                 
      2 Even if Montez had not waived this objection, the gang task force 

reference would amount to harmless error under this court’s precedent. 
See Sanchez v. City of Chicago, 700 F.3d 919, 932 (7th Cir. 2012) (“As evi‐
dence of an officer’s experience, assignment, and qualifications, the mere 
mention that the officer is a gang specialist or assigned to a gang unit typ‐
ically is appropriate and harmless.”). 
10                                                              No. 16‐1188 

have committed a crime of violence or a controlled substance 
offense, and have “at least two prior felony convictions of ei‐
ther  a  crime  of  violence  or  a  controlled  substance  offense.” 
U.S.S.G. § 4B1.1. There’s no dispute that Montez satisfies the 
first two requirements, but he argues that he hasn’t been con‐
victed of two qualifying crimes. 
    The presentence report indicated that Montez had (among 
other convictions) a 1985 Illinois conviction for murder and a 
2007 Illinois conviction for aggravated battery of an officer. It 
is undisputed that the murder conviction counts, so the ques‐
tion here is whether aggravated battery of an officer under Il‐
linois law is a “crime of violence” sufficient to satisfy the third 
requirement of the career‐offender Guideline.  
    At  the time  of the sentencing, a “crime of violence” was 
any state or federal crime punishable by more than one year 
imprisonment that “has as an element the use, attempted use, 
or threatened use of physical force against the person of an‐
other.” U.S.S.G. § 4B1.2(a)(1). Under the framework of Mathis 
v. United States, 136 S. Ct. 2243 (2016),3 the principal question 
is  whether  the  statute  under  which  the  defendant  was  con‐
victed is “divisible” or “indivisible.” When a statute is “indi‐
visible” such that it “sets out a single set of elements to define 
a single crime,” it is proper to simply “line[] up that crime’s 
elements  alongside  those  of  the  generic  offense  [here,  the 
‘crime of violence’ definition] and see[] if they match.” Id. at 
2248.  Under  this  “categorical  approach,”  a  crime  counts  as 
                                                 
      3  Although  Mathis  was  an  Armed  Career  Criminal  Act  case,  courts 

have observed that the approaches used to apply the career‐offender en‐
hancement and the Armed Career Criminal Act are similar and thus that 
Mathis is controlling in a Guidelines case. See United States v. Hinkle, 832 
F.3d 569, 574 (5th Cir. 2016) 
No. 16‐1188                                                           11 

crime of violence “if its elements are the same as, or narrower 
than” that definition. Id. 
    Some  criminal  statutes,  however,  “have  a  more  compli‐
cated  (sometimes  called  ‘divisible’)  structure,  making  the 
comparison of elements harder.” Id. at 2249. “A single statute 
may list elements in the alternative, and thereby define mul‐
tiple crimes.” Id. To deal with this problem, the Court devel‐
oped  the  “modified categorical approach,” whereby “a sen‐
tencing court looks to a limited class of documents (for exam‐
ple, the indictment, jury instructions, or plea agreement and 
colloquy) to determine what crime, with what elements, a de‐
fendant was convicted of.” Id. The sentencing court then per‐
forms the same analysis as in the categorical approach, com‐
paring the elements of that particular crime to the elements 
required for a “crime of violence.” Id. 
    The Illinois aggravated battery statute under which Mon‐
tez was convicted read, “[i]n committing a battery, a person 
commits aggravated battery if he or she ... knows the individ‐
ual harmed to be an officer or employee of ... a unit of local 
government.” 720 ILCS 5/12‐4(b)(18). The underlying battery 
statute said that “[a] person commits battery if he intention‐
ally  or  knowingly  without  legal  justification  and  by  any 
means (1) causes bodily harm to an individual or (2) makes 
physical contact of an insulting or provoking nature with an 
individual.” Id. 5/12‐3(a). We have held that this statute is di‐
visible and that violation of the first clause (the bodily harm 
clause) is a crime of violence, while violation of the second is 
not.  See  Stanley  v.  United  States,  827  F.3d  562,  566  (7th  Cir. 
2016);  United  States  v. Rodriguez‐Gomez,  608  F.3d  969, 973–74 
(7th  Cir.  2010).  Thus,  the  career‐offender  enhancement  was 
12                                                     No. 16‐1188 

proper  if  Montez  was  convicted  under  the  statute’s  first 
clause. 
    Generally,  “[t]he  scope  of  our  inquiry  [into  the  precise 
crime committed] is limited to (1) admissions made by the de‐
fendant, and (2) the charging document, plea agreement, plea 
colloquy,  and  comparable  judicial  records  from  the  convic‐
tion.”  Rodriguez‐Gomez,  608  F.3d  at  973  (citing  Shepard  v. 
United States, 544 U.S. 13, 16 (2005)). Montez objects that the 
government produced no document showing the facts of his 
conviction  that  would  satisfy  the  requirements  of  Shepard. 
However, he did not contest the facts contained in the presen‐
tence  report,  which  said  that  the  aggravated  battery  charge 
was based upon his kicking a police officer in the chest several 
times and in the face once. The government’s failure to rely on 
Shepard  documents  isn’t  error  where  the  defendant  “didn’t 
question the accuracy of the summary in the presentence in‐
vestigation report.” United States v. Aviles‐Solarzano, 623 F.3d 
470, 475 (7th Cir. 2010). That is because “[t]here is no reason 
to go digging for a state‐court indictment if the parties agree 
on  what  it  says.”  Id.  Thus,  Montez’s  Shepard  argument  fails 
and we will treat the facts admitted in the presentence report 
as accurate. 
    In conclusion, because uncontested findings in the presen‐
tence report indicate that Montez was indeed convicted under 
the aggravated battery statute’s bodily harm clause, the dis‐
trict  court  did  not  err  by  applying  the  career‐offender  en‐
hancement in this case.  
                               
No. 16‐1188                                                  13 

                         III. Conclusion 
   For the reasons stated above, the district court did not err 
and we will not disturb Montez’s conviction and sentence. 
                                                     AFFIRMED